UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A (Amendment No. 2) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. KRAIG BIOCRAFT LABORATORIES, INC. (Exact name of registrant as specified in Charter) Wyoming 333-146316 83-0459707 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (Address of Principal Executive Offices) (517) 336-0807 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer¨Accelerated Filer¨Non-Accelerated Filer¨Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 20, 2009:513,617,410 shares of Common Stock. KRAIG BIOCRAFT LABORATORIES, INC. FORM 10-Q /A September 30, 2009 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Control and Procedures 23 PART II OTHER INFORMATION Item 1 Legal Proceedings 24 Item 1A Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits and Reports on Form 8-K 24 SIGNATURE i Explanatory Note: Kraig Biocraft Laboratories, Inc. (the “Company”) is filing this Amendment No.2 to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 to restate the financials.This Amendment No. 2 supersedes the changes set forth in Amendment No.1 to the Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 filed on May 6, 2010. We are amending the following items: Part I Financial Statements and Supplementary Data Part I Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Part I Item 4T Control and Procedures Specifically the Company has amended the financial statements and supplementary data in the Form 10-Q to properly account for the embedded derivative liability associated with our CEO’s employment agreement. For the convenience of the reader, the Company is re-filing its Form 10-Q originally filed on November 23, 2009 (the “Original Filing”) in its entirety in this Amendment No. 2 on Form 10-Q/A. This Amendment No. 2 on Form 10-Q/A continues to speak as of the date of the Original Filing and other than with respect to items described above does not reflect events occurring after the filing of the Original Filing.Accordingly, in conjunction with reading this amendment to the Original Filing, you should also read all other filings we have made with the Securities and Exchange Commission since November 23, 2009. Item 1. Financial Information Kraig Biocraft Laboratories, Inc. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2009 (UNAUDITED) (RESTATED) AND DECEMBER 31, 2008 (RESTATED). PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2009 (RESTATED) AND 2, 2006 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED) (RESTATED). PAGES 3 - 4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM APRIL 25, 2006 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED) (RESTATED). PAGE 5 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (RESTATED) AND 2, 2006 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED) (RESTATED). PAGES 6- 19 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) AS RESTATED – NOTE 2 ii Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS September 30, 2009 December 31, 2008 (Unaudited) (Restated) (Restated) Current Assets Cash $ $ Other receivables - Prepaid Expenses Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Royalty agreement payable - related party Accrued Expenses- related party Derivative Liability 251,729 - Derivative Liability- related party Total Current Liabilities 4,030,922 1,912,013 Long Term Liabilities Convertible note payable - net of debt discount - Total Liabilities 4,034,981 1,912,013 Commitments and Contingencies - - Stockholders' Deficit Preferred stock, no par value; unlimited shares authorized, none issuedand outstanding - - Common stock Class A,no par value; unlimited shares authorized, 502,495,099 and 499,348,500 shares issued and outstanding, respectively 821,050, 779,050 Common stock Class B,no par value; unlimited shares authorized, no shares issued and outstanding - - Common Stock Issuable, 1,122,311 and 400,000 shares, respectively Additional paid-in capital 42,060 Deficit accumulated during the development stage ) ) Total Stockholders' Deficit (3, 971,318 ) ( 1,899,353 ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to condensed unaudited financial statements. 1 Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended For the Period from April 25, 2006 September 30, September 30, September 30, September 30, (Inception) to September 30, 2009 (Restated) (Restated) (Restated) Revenue $ - $ - $ - $ - $ - Operating Expenses General and Administrative 12,785 38,235 16 0 ,9 38 Professional Fees Officer's Salary Contract Settlement - Research and Development Total Operating Expenses 80,670 298,848 1,6 57 ,0 26 Loss from Operations ( 80,670 ) ) ( 298,848 ) ) (1, 657,026 ) Other Income/(Expenses) Other income - - - Amortization of Debt Discount (4,059) (4,059) (4,059) Change in fair value of embedded derivative liability (131,729) (131,729) (131,729) Change in fair value of embedded derivative liability-related party - ( 1,668,239 ) ) Interest expense ) - ) - ) Total Other Income/(Expenses) 396,770 - ( 1,833,117 ) (3, 199,402 ) Net (Income) Loss before Provision for Income Taxes 316,100 ) ( 2,131,965 ) ) (4, 856,428 ) Provision for IncomeTaxes - Net Income (Loss) $ 316,100 $ ) $ ( 2,131,965 ) $ ) $ (4, 856,428 ) Net Income (Loss) Per Share- Basic and Diluted $ $ ) $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See accompanying notes to condensed unaudited financial statements. 2 Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders Deficit For the period from April 25, 2006 (inception) to September 30, 2009 (Unaudited) (Restated) Deficit Common Common Stock - Accumulated Stock - Common Stock - Class A Shares during Preferred Stock Class A Class B To be issued Development Shares Par Shares Par Shares Par Shares Par APIC Stage Total Balance, April 25, 2006 - $ - - $ - - $ - - $ - $ - $ - $ - Stock issued to founder - Stock issued for services ($.01/share) - Stock issued for services ($.01/share) - Stock contributed by shareholder - - ) - Stock issued for cash ($.05/share) - Stock issued for cash ($.05/share) - Fair value of warrants issued - Net Loss - ) ) Balance, December 31, 2006 - ) ) Stock issued for cash ($.01/share) - Stock issued for cash ($.01/share) - Stock issued for cash ($.0003/share) - Stock issued for cash ($.01/share) - Stock issued for cash ($.01/share) - Stock issued for services ($.01/share) - Stock issued for cash ($.01/share) - Stock issued for cash ($.003/share) - Stock issued for cash ($.003/share) - Stock issued for cash ($.003/share) - 3 Stock issued for cash ($.003/share) - - 75 - 75 Stock issued for cash ($.003/share) - Stock issued for cash ($.003/share) - Stock issued in connection to cash offering - ) - - Stock issued for services ($.01/share) - Net loss, for the year ended December 31, 2007 - ) ) Balance, December 31, 2007 - ) ) Stock issuable for services ($.01/share) - Net loss, for the year ended December 31, 2008 - ( 1,721,156 ) ( 1,712,156 ) Balance, December 31, 2008 - ( 2,724,463 ) ( 1,899,353 ) Stock issued for cash ($.01/share) - Stock issued for cash ($.008/share) - Stock issued for services - Net loss for the period ended September 30, 2009 - ( 2,131,965 ) ( 2,131,965 ) Balance, September 30, 2009 - $ - 821,050 - $ - $ $ 42 ,060 ( 4,856,428 ) $ ( 3,971,318 ) See accompanying notes to condensed unaudited financial statements. 4 Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, For the Period from April 25, 2006 (Inception) to September 30, 2009 (Restated) (Restated) Cash Flows From Operating Activities: Net Loss $ ( 2,131,965 ) $ ) $ ( 4,856,428 ) Adjustments to reconcile net loss to net cash used in operations Stock issuable for services Change in Fair Value of Derivative Liability 1,799,968 - 3,161,020 Stock issued for services - Amortization of debt discount - Warrants issued to employees - - Changes in operating assets and liabilities: (Increase)Decrease in prepaid expenses ) ) (Increase)Decrease in other receivables ) - ) Increase in accrued expenses and other payables - related party (Decrease) Increase in royalty agreement payable - related party ) Increase in accounts payable Net Cash Used In Operating Activities ) ) ) Cash Flows From Financing Activities: Proceeds from Notes Payable - Stockholder - - Repayments of Notes Payable - Stockholder - - ) Proceeds from issuance of convertible note - Proceeds from issuance of common stock - Net Cash Provided by Financing Activities - Net Increase (Decrease) in Cash ) Cash at Beginning of Period - Cash at End of Period $ $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - SUPPLEMENTAL DISCLOSURE OF NON CASH ITEMS During the period ended December 31, 2006, the principal stockholder contributed 11,666,500 shares of common stock to the Company as an in kind contribution of stock.The shares were retired by the Company. In accordance with the May 2007 stock purchase agreement which contains an anti-dilution clause which requires the Company to issue additional common shares under the stock purchase agreement for any subsequent issuance at a price below $.08 per share for a period of 12 months. The Company has issued 28,125,000 additional shares through September 2007 as a result of the subsequent stock issuancesin the amount of $84,375 ($0.003/share). See accompanying notes to condensed unaudited financial statements. 5 KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS RESTATED NOTE 2 AS OF SEPTEMBER 30, 2009 (UNAUDITED) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. Activities during the development stage include developing the business plan and raising capital. (B) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (C) Cash For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (D) Income/(Loss) Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by FASB Accounting Standards Codification No. 260, “Earnings per Share.”As of September 30, 2009 and 2008, 6,000,000 and 0 warrants were not included in the computation of income/(loss) per share and 218,386,746 and 0 shares issuable upon conversion of notes payable were not included in the computation of income/(loss) per share because their inclusion is anti-dilutive. 6 KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS RESTATED NOTE 2 AS OF SEPTEMBER 30, 2009 (UNAUDITED) (E) Research and Development Costs The Company expenses all research and development costs as incurred for which there is no alternative future use. These costs also include the expensing of employee compensation and employee stock based compensation. (F) Income Taxes The Company accounts for income taxes under the FASB Accounting Standards Codification No. 740, Income Taxes .Under FASB Accounting Standards Codification No. 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under FASB Accounting Standards Codification No. 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (G) Stock-Based Compensation In December 2004, the FASB issued FASB Accounting Standards Codification No. 718, Compensation – Stock Compensation .Under FASB Accounting Standards Codification No. 718, companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. Equity instruments (“instruments”) issued to other than employees are recorded on the basis of the fair value of the instruments, as required by FASB Accounting Standards Codification No. 718. FASB Accounting Standards Codification No. 505,Equity Based Payments to Non-Employeesdefines the measurement date and recognition period for such instruments. In general, the measurement date is when either a (a) performance commitment, as defined, is reached or (b) the earlier of (i) the non-employee performance is complete or (ii) the instruments are vested. The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the FASB Accounting Standards Codification. 7 KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS RESTATED NOTE 2 AS OF SEPTEMBER 30, 2009 (UNAUDITED) (H) Business Segments The Company operates in one segment and therefore segment information is not presented. (I) Recent Accounting Pronouncements In May 2009, the FASB issued FASB Accounting Standards Codification No. 855, Subsequent Events. FASB Accounting Standards Codification No. 855 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. FASB Accounting Standards Codification No. 855 sets forth (1) The period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (2) The circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements and (3) The disclosures that an entity should make about events or transactions that occurred after the balance sheet date. FASB Accounting Standards Codification No. 855 is effective for interim or annual financial periods ending after September 15, 2009. The adoption of this FASB Accounting Standards Codification No. did not have a material effect on the Company’sfinancial statements. In June 2009, the FASB issued FASB Accounting Standards Codification No. 860, Transfers and Servicing. FASB Accounting Standards Codification No. 860 improves the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement, if any, in transferred financial assets. FASB Accounting Standards Codification No. 860 is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. The Company is evaluating the impact the adoption that FASB Accounting Standards Codification No. 860 will have on its financial statements. In June 2009, the FASB issued FASB Accounting Standards Codification No. 810, Consolidation. FASB Accounting Standards Codification No. 810 improves financial reporting by enterprises involved with variable interest entities. FASB Accounting Standards Codification No. 810 is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. The Company is evaluating the impact the adoption of FASB Accounting Standards Codification No. 810 will have on its financial statements. 8 KRAIG BIOCRAFT LABORATORIES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS AS RESTATED NOTE 2 AS OF SEPTEMBER 30, 2009 (UNAUDITED) In June 2009, the FASB issued FASB Accounting Standards Codification No. 105, GAAP The FASB Accounting Standards Codification (“Codification”) will be the single source of authoritative nongovernmental U.S. generally accepted accounting principles. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. FASB Accounting Standards Codification No. 105 is effective for interim and annual periods ending after September 15, 2009. All existing accounting standards are superseded as described in FASB Accounting Standards Codification No. 105. All other accounting literature not included in the Codification is nonauthoritative. The adoption of the Codification did not have a significant impact on the Company’s financial statements. (J) Reclassification The 2008 financial statements have been reclassified to conform to the 2009 presentation. (K) Derivative Financial Instruments Fair value accounting requires bifurcation of embedded derivative instruments such as conversion features in convertible debt or equity instruments, and measurement of their fair value for accounting purposes. In determining the appropriate fair value, the Company uses the Black-Scholes option-pricing model. In assessing the convertible debt instruments, management determines if the convertible debt host instrument is conventional convertible debt and further if there is a beneficial conversion feature requiring measurement. If the instrument is not considered conventional convertible debt, the Company will continue its evaluation process of these instruments as derivative financial instruments. Once determined, derivative liabilities are adjusted to reflect fair value at each reporting period end, with any increase or decrease in the fair value being recorded in results of operations as an adjustment to fair value of derivatives. In addition, the fair value of freestanding derivative instruments such as warrants, are also valued using the Black-Scholes option-pricing model. (L) Fair Value Accounting We measure our financial assets and liabilities in accordance with generally accepted accounting principles. For certain of our financial instruments, including cash, accounts receivable, accounts payable and accrued liabilities, the carrying amounts approximate fair value due to their short maturities. Amounts recorded for notes payable, net of discount, also approximate fair value because current interest rates available to us for debt with similar terms and maturities are substantially the same. Effective January1, 2008, we adopted fair value accounting guidance for financial assets and liabilities (ASC 820). The adoption did not have a material impact on our results of operations, financial position or liquidity. This standard defines fair value, provides guidance for measuring fair value and requires certain disclosures. This standard does not require any new fair value measurements, but rather applies to all other accounting pronouncements that require or permit fair value measurements. This guidance does not apply to measurements related to share-based payments. This guidance discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost). The guidance utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: Level 1: Observable inputs such as quoted prices (unadjusted)in active markets for identical assets or liabilities. Level 2: Inputs other than quoted prices that are observable, either directly or indirectly. These include quotedprices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. Level 3: Unobservable inputs in which little or no market data exists, therefore developed using estimates andassumptions developed by us, which reflect those that a market participant would use. 9 We currently measure and report at fair value the liability for warrant and embedded conversion option derivative instruments.The fair value liabilities for price adjustable warrants and embedded conversion options have been recorded as determined utilizing Black-Scholes option pricing model.The following table summarizes our financial assets and liabilities measured at fair value on a recurring basis as of September 30, 2009: Balance at September 30, 2009 Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Liabilities (Level 1) (Level 2) (Level 3) Fair value of liabilities for warrant derivative instruments $ 119,909 $ - $ - $ 119,909 Fair value of liability for embedded conversion option derivative instruments $ 3,029,291 $ $ $ 3,029,291 Fair value of liability for embedded conversion option derivative instruments $ 131,820 $ - $ - $ 131,820 Total Financial Liabilities $ 3,281,020 $ - $ - $ 3,281,020 Note2 RESTATEMENT On May 20, 2010 , the Company determined that it had not properly accounted for a derivative as liability as required by FASB Accounting Standards Codification No. 480,Accounting for certain Financial Instruments with Characteristics of both Liabilities and Equity. As a result of these adjustments, the Company was required to restate its financial statements and amend its 10Q For the period ended september 30, 2009 with a decrease in the fair value of embedded derivative liablity of$131,727 for three and nine months ending September 30, 2009, and an increase in the fair value of embedded derivative liabilty - related party of $1,361,052 for the nine months ending September 30, 2009.The company also determined that it $131,727 for the three and nine months ending September 30, 2009, and an increase in the fair Value of embedded derivative liability - related party of $1,361,052 for the nine months ending September 30, 2009. The Company also determined that it had not properly accounted for a Stock dividend effected in the form of a stock Split. As a result of these adjustments, the company was required to restate its financial statements and amend its 10Q for the period ending September 30, 2009 with a decrease in common stock $8,245,850 and a decrease in deficit accumulated during the development stage of $8,245,850. The net decrease in deficit accumulated during the development stage is $8,114,121 as a result of these two restatements. Additional paid in capital was decreased by $ 120,000 to fix a typographical error noted on the September 30, 2009 10Q as originally filed. September 30, 2009 As previously Reported Adjustments As Restated Common Stock $ $ ) $ Additional paid-In Capital $ $ ) $ Deficit Accumulated during the development stage $ ) $ $ ) Total Stockholder’s Deficit $ ) $ ) $ ) For the three months Ended September 30, 2009 for the nine months Ended September 30, 2009 for the Period form April 25,2006 (Inception) to September 30, 2009 As Previously Reported Adjustments As Restated As Previously Reported Adjustments As Restated As Previously Reported Adjustment As Restated Change in fair value of embedded derivative liability $
